Case: 11-40579     Document: 00511906704         Page: 1     Date Filed: 07/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 2, 2012
                                     No. 11-40579
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

YAREZ SALA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-48-4


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Yarez Sala pleaded guilty pursuant to an agreement to one count of
conspiracy to possess with intent to distribute and to distribute five kilograms
or more of cocaine and was sentenced to the statutory minimum, 10 years of
imprisonment. Sala argues that the factual basis was insufficient to support his
guilty plea and, as such, the district court did not have jurisdiction to impose the
statutory minimum. He also argues that our standard of review for evaluating
a district court’s acceptance of a guilty plea violates the Due Process Clause.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40579    Document: 00511906704      Page: 2    Date Filed: 07/02/2012

                                  No. 11-40579

      “Subsection (f) of Rule 11 [of the Federal Rules of Criminal Procedure]
requires the district court to determine that the factual conduct to which the
defendant admits is sufficient as a matter of law to constitute a violation of the
statute.” United States v. Marek, 238 F.3d 310, 314 (5th Cir. 2001) (en banc).
A district court cannot enter a judgment of conviction based on a guilty plea
unless it is satisfied that there is a factual basis for the plea. FED. R. CRIM. P.
11(b)(3). The district court must compare the defendant’s admitted conduct with
the elements of the offense charged in the indictment to ensure that the
defendant understands the nature of the charge and that his conduct falls within
the charge. Marek, 238 F.3d at 315. “[A] challenge to the legal sufficiency of an
undisputed factual basis . . . is a straightforward question of law, reviewed de
novo.” United States v. Butler, 637 F.3d 519, 521 (5th Cir.), cert. denied, 132 S.
Ct. 844 (2011) (internal quotation marks and citations omitted). We regard the
district court’s acceptance of a guilty plea as a factual finding that is reviewed
for clear error. United States v. Reasor, 418 F.3d 466, 470 (5th Cir. 2005).
      In United States v. Dayton, 604 F.2d 931, 940–41 (5th Cir. 1979), this
court, en banc, established the standard of review for accepting a guilty plea in
accordance with FED. R. CRIM. PROC. 11. The court determined that a district
court’s acceptance of a plea is a positive finding reviewable under the clearly
erroneous standard. Id. at 941. In Frank v. Blackburn, 646 F.2d 873, 881–82
(5th Cir. 1980), this court, en banc, reaffirmed that the clearly erroneous
standard applied to a district court’s acceptance of a guilty plea pursuant to Rule
11. Accordingly, under the clearly erroneous standard, the district court’s
acceptance of Sala’s guilty plea will be upheld “as long as it is plausible in light
of the record as a whole.” See United States v. Gonzales, 436 F.3d 560, 584 (5th
Cir. 2006) (internal quotation marks and citation omitted); see also United States
v. Hildenbrand, 527 F.3d 466, 475 (5th Cir. 2008).
      To establish a conspiracy to distribute a controlled substance, the
Government must prove beyond a reasonable doubt: “(1) the existence of an

                                         2
   Case: 11-40579    Document: 00511906704      Page: 3    Date Filed: 07/02/2012

                                  No. 11-40579

agreement between two or more persons to violate narcotics laws; (2) the
defendant’s knowledge of the agreement; and (3) his voluntary participation in
the conspiracy.” United States v. Valdez, 453 F.3d 252, 256–57 (5th Cir. 2006).
In order to trigger the increased statutory sentencing range under 21 U.S.C.
§ 841(b)(1)(A), the Government must also prove that the conspiracy involved at
least five kilograms of cocaine. United States v. Percel, 553 F.3d 903, 910 (5th
Cir. 2008). The indictment to which Sala pleaded guilty, as well as his sworn
factual statement, set forth sufficient facts that an agreement existed to engage
in his conspiracy with “one person” to distribute five or more kilograms of
cocaine. See United States v. Guzman, 852 F.2d 1117, 1120 (5th Cir. 1988).
Accordingly, the district court did not clearly err in accepting Sala’s guilty plea.
See Hildenbrand, 527 F.3d at 475. As such, Sala’s argument that the district
court lacked jurisdiction to impose the statutory minimum sentence is
unavailing.
      Sala’s arguments that mandatory minimum sentences violate the Fifth
and Eighth Amendments have been rejected. See Harmelin v. Michigan, 501
U.S. 957, 995 (1991) (“There can be no serious contention . . . that a sentence
which is not otherwise cruel and unusual becomes so simply because it is
‘mandatory.’”); Chapman v. United States, 500 U.S. 453, 467 (1991) (“Congress
has the power to define criminal punishments without giving the courts any
sentencing discretion.” ); United States v. Rojas-Martinez, 968 F.2d 415, 420 (5th
Cir. 1992) (“Imposition of mandatory minimum sentences for offenses involving
large quantities of illegal drugs bears a rational relationship to the legitimate
purpose of enforcing federal drug laws and is not arbitrary.”). Further, Sala’s
argument that mandatory minimum sentences violate the rule of lenity is
misplaced and without merit. Accordingly, the judgment of the district court is
AFFIRMED.




                                         3